ORDER

PER CURIAM.
David Ardrey, movant, appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief. On appeal, mov-ant contends that the motion court erred in denying his Rule 29.15 motion for post-conviction relief because this violated his due process and equal protection rights in that he was convicted and sentenced to “a form of armed criminal action alleging the use of a dangerous instrument, which was materially in variance with the form of armed criminal action alleging the use of a deadly weapon of which [movant] had been charged.”
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).